--------------------------------------------------------------------------------

Exhibit 10.3


Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.  The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.




FIRST AMENDMENT TO THE AMENDED AND RESTATED
PROGRAM SUPPLY AND TRADEMARK LICENSE AGREEMENT




This First Amendment (this “First Amendment”) entered into on February 26, 2010
and effective as of January 1, 2010 (“First Amendment Effective Date”), by and
between Playboy Entertainment Group, Inc., a Delaware corporation (“PEGI”) and
Playboy TV–Latin America, LLC, a California limited liability company (including
its subsidiaries, collectively the “Company”), hereby amends that certain
Amended and Restated Program Supply and Trademark License Agreement dated
November 10, 2006 (the “Agreement”).  All capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Agreement.  This
First Amendment is hereby incorporated into the Agreement by reference.


WHEREAS, pursuant to Section 13.4(c) of the Agreement, the parties desire to
amend the Agreement as set forth below;


NOW THEREFORE, in consideration of the mutual promises and covenants herein and
for other good and valuable consideration the sufficiency and receipt of which
are hereby acknowledged, PEGI and PTVLA agree to amend and supplement the
Agreement as follows:


1.             DEFINITIONS.  Section 1, Definitions is hereby amended to add new
definitions, amend and/or delete certain existing definitions and, amend and
restate existing definitions as follows:
 
“Acquired Movie” means a movie and/or program produced or acquired by Licensor
(or any of its Affiliates) from a third party that is at least 60 minutes in
length and represents an edited or unedited version of an adult film (i.e. film
which contains actual sex acts).
 
“Additional Acquired Movies” means those Acquired Movies produced or acquired by
Licensor in excess of the 300 Acquired Movies produced or acquired by Licensor
in any given Fiscal Year for such Fiscal Year.
 
“Additional New Programs” means those New Programs originally produced by
Licensor in excess of the ninety (90) hours of New Programs produced by Licensor
in any given Fiscal Year to be broadcast in such Fiscal Year.
 
“Company Guaranteed Minimum License Fee” is hereby deleted.
 
“Company Estimated Monthly License Fee Payment” means ***** per month as payment
for the License Fees described in Section 7(A), 7(B) and 7(C) combined adjusted
annually for CPI as provided in Section 7; provided that if in any consecutive
two (2) Fiscal Years, the amount of New Program hours is less than eighty (80)
and the number of Acquired Movies delivered is less than two hundred seventy
(270), the Company Estimated Monthly
 
 
 

--------------------------------------------------------------------------------

 

License Fee Payment shall be adjusted based on the average of the hours
delivered during such two years and applicable in the immediately succeeding
Fiscal Year.
 
“Company Estimated Monthly Trademark Royalty Payment” means with respect to the
Fiscal Year 2010, the amount of ***** per month as a monthly payment to be
applied to the License Fees described in Section 7(D). Every Fiscal Year
thereafter, the Company Estimated Monthly Trademark Royalty Payment shall be
adjusted based on the actual annual license payable under Section 7 (D).
 
“Compilations” means compilations of programs with or without new elements (i.e.
footage, hostess wrap, graphics, etc.).


“Existing Library” means all Programs for which Licensor (and/or its Affiliates)
owns or has obtained the rights in the Media in the Territory which were
delivered to and/or used by the Company on or before December 31, 2009.


“New Programs” mean only the new Adult Oriented originally produced (either in
house or via the use of a production services agreement with an independent
third party) television programs and/or episodic series that are broadcast on
Playboy TV in the United States or similar acquired programs that meet the
standards of the originally produced programs that have been broadcast on a
premium service in the United States but excluding movies and which have been
produced within twenty-four (24) months (thirty-six (36) for such off premium
acquired Programs) prior to its delivery hereunder. Acquired Movies and
Compilations are excluded from the definition of New Programs.  In the event
Licensor obtains the rights in the Media in the Territory to a television
Program for which Licensor previously had other rights in such Program, such
Program shall not be considered a New Program hereunder without the prior
consent of the Company.
 
“Optional Programs” Programs not included in the Existing Library and movies or
other programs that are not Acquired Movies or New Programs.
 
“Overage” means the amount by which the actual License Fees due pursuant to
Sections 7(A), 7(B) and 7(C) exceed the Company Estimated Monthly License Fee
Payment in any given period of time or the amount by which the actual License
Fees due pursuant to Sections 7(D) exceeds the Company Estimated Monthly
Trademark Royalty Payment in any given period of time, as applicable.
 
“Underage” means the amount by which the actual License Fees due pursuant to
Sections 7(A), 7(B) and 7(C) is less than (under) the Company Estimated Monthly
License Fee Payment in any given period of time or the amount by which the
actual License Fees due pursuant to Sections 7(D) is less than (under) the
Company Estimated Monthly Trademark Royalty Payment in any given period of time,
as applicable.
 
2.             Section 2.1(a), Existing Library, and Schedule 2.1(a) of the
Agreement are hereby deleted in their entirety, and amended and restated as
follows:
 
 
Page 2 of 7

--------------------------------------------------------------------------------

 

Existing Library.  Licensor represents and warrants that the Existing Library
consists of all Programs for which Licensor (and/or its Affiliates) owns or has
obtained the rights in the Media in the Territory, including (but not limited
to) Playboy, Spice and Hot Branded Programs and adult films licensed by Licensor
and its Affiliates and any other programming or content, including Wallpaper,
and the Acquired Movies as set forth on a revised Schedule 2.1(a) that the
parties shall execute and incorporate herein as soon as practicable after the
date hereof.


3.             Section 2.1(b), New Programs and Exhibit 2.1(b) are hereby
deleted in their entirety,  and amended and restated as follows:
 
New Programs.  Each Fiscal Year Licensor and/or its Affiliates will select and
provide ninety (90) hours of New Programs with rights in the Media in the
Territory of a similar quality to the programs broadcasted on Playboy TV in the
United States and Company shall be obligated to license such Programs; provided
that Company shall not be obligated to license more than ninety (90) hours of
New Programs pursuant to the terms hereunder.
 
4.             Section 2.1(c), Acquired Movies is hereby deleted in its
entirety, and amended and restated as follows:
 
(c)           Acquired Movies.  Each Fiscal Year Licensor and/or its Affiliates
will select and provide Company three hundred (300) Acquired Movies with rights
in the Media in the Territory and Company shall be obligated to license such
Programs; provided that Company shall not be obligated to license more than
three hundred (300) Acquire Movies pursuant to the terms hereunder.
 
5.             Section 2.1(e), Program Hour Requirement, is hereby deleted in
its entirety, and amended and restated as follows:
 
(e)           Program Hour Requirement.  Licensor shall make available hereunder
(i) not less than fifty (50) hours of New Programs per Fiscal Year; and (ii) not
less  than two hundred (200) Acquired Movies per Fiscal Year; provided, however,
that the Company acknowledges that Licensor shall not be required to provide the
Company with any more than fifty (50) program hours of New Programs, and, two
hundred (200) Acquired Movies, for each Fiscal Year during the Term. In the
event that Licensor has produced Additional New Programs and/or acquired
Additional Acquired Movies during any Fiscal Year, then during such Fiscal Year,
the Company shall have the right but not the obligation to license such
Additional New Program or Additional Acquired Movies, as applicable. In
addition, Licensor shall have the option to offer and if offered, Company shall
have the right but not the obligation to license Optional Programs. The parties
acknowledge that if differently rated versions of the same Program or movie are
provided to the Company hereunder, such versions shall be counted as only one
movie or Program.
 
6.             Section 2.1(h), Option to Acquire Rights, is hereby deleted in
its entirety, and amended and restated as follows:
 
(h)           Alta Loma Sales Agent.  The Company will have the right to act as
Licensor’s exclusive sales agent for the Alta Loma Programs throughout the
Territory and will
 
 
Page 3 of 7

--------------------------------------------------------------------------------

 

receive a twenty percent (20%) distribution fee on such sales, net of
withholding taxes if applicable, plus reimbursement of reasonable costs;
provided, however, that in the event an Alta Loma Program is produced pursuant
to an agreement which gives a third-party co-producer or commissioning network
the right to distribute such program in a region or regions of the Territory (or
otherwise restricts Licensor’s right to grant the Company the right to act as
sales agent for such program) or Company elects not to act as Licensor’s
exclusive sales agent for the Alta Loma Programs, Licensor will pay to the
Company twenty percent (20%) of the total revenue which Licensor (or its
Affiliates) actually receives from the exploitation of such program in the Media
in such region(s) of the Territory.  The Company shall use commercially
reasonable efforts to distribute Alta Loma Programs in the Territory in regards
to any Alta Loma Program for which it has sales and distribution rights.
 
7.             New Section 2.1(j), Co-Productions, is hereby added at the end of
Section 2.1 as follows:
 
(j)            Co-Productions/Acquisitions. The parties agree to  co-produce
each Fiscal Year approximately ***** in local production of television series
programming for use in each of their respective territories; provided that, if
co-produce, such co-production shall be generally in accordance with the most
recent fully executed co-production agreement Schedule 2.1(j) attached hereto.
The terms and conditions of the co-production agreement may be modified by the
mutual agreement of the parties. Each party will contribute a combined total
approximately ***** each to one or more co-productions per Fiscal Year during
the Term. It is understood that Company’s contribution to such co-production
shall be counted towards Company’s commitment to spend the Company Produced
Programming Budget. The parties agree to cooperate and select projects in a
mutually agreeable manner. Each party will select a lead production person
(currently Luigi Bordonaro for PEGI and Ariel Taboada on behalf of Company).
Such lead production person may be substituted at any time by the applicable
party by written notice. Should the parties co-produce less than the approximate
total dollar amount and provided that Company Produced Programming from 2009 or
thereafter is available and acceptable to Licensor, Licensor will use the
difference in its share of such total to acquire an equal amount of such
programming. For example, if Licensor has expended ***** on co-production, it
will acquire an additional ***** to acquire Company Produced Programming at
current rates as adjusted from time to time by mutual agreement.
 
8.             APPROVED USES OF LICENSED PROGRAMMING. Section 2.2(f), Editing,
is hereby deleted in its entirety, and amended and restated as follows:
 
(f)            Editing.  Subject to and consistent with the terms of Section
3 (Trademark License and Quality Control) and Section 5 (Censorship; Withdrawal
of Programs), the Company may, at its sole cost and expense, edit, dub or
subtitle in Spanish and/or Portuguese, or otherwise alter Licensed Programming
as necessary to comply with local language or custom or local broadcasting
requirements (“Localized Licensed Programming”). In addition and subject to the
respective underlying rights agreements, Company may, with Licensor’s written
consent, edit any series of Programs in order to create Compilations, “wheels,”
or “best of” Programs for use in accordance with the terms and conditions of
this Agreement: provided that such Programs are made available to Licensor at no
cost other than shipping and duplication. Such edited Programs shall not be
considered New Programs hereunder. Such edited Programs and/or altered Licensed
Programming, including, without
 
 
Page 4 of 7

--------------------------------------------------------------------------------

 

limitation, the rights to any edited, dubbed or subtitled tracks related
thereto, shall be owned exclusively by Licensor subject to the terms of Section
2.5 herein.


9.             APPROVED USES OF LICENSED PROGRAMMING. Section 2.2 (g), Exclusive
Supplier, is hereby deleted in its entirety, and amended and restated as
follows:
 
(g)           Exclusive Supplier.  Except for Company Produced Programming and
Company Format Programming, Licensor will be the exclusive supplier of Programs
on the PTVLA Channels and Spice Channels regardless of whether such Programs are
produced and owned by Licensor, or whether Licensor acquires such Programs for
the Company, provided, however, that in the event Licensor does not deliver the
minimum yearly required amount of Acquired Movies and New Program hours pursuant
to Section 2.1 (e) hereunder, Company shall be entitled to license from third
parties other than Licensor or its Affiliate other programming or Programs for
the PTVLA Channels and Spice Channels.
 
10.           DELIVERY AND RETURN. Section 6.1, Access and Delivery Items, and
Schedule 6.1 are hereby deleted in their entirety and Section 6.1 is amended and
restated as follows and Schedule 6.1 is attached hereto:


6.1           Access and Delivery Items.  The Company will have full and
immediate access to all Delivery Materials set forth on Schedule 6.1, and other
tangible manifestations of the rights licensed hereunder, solely as requested by
the Company from Licensor’s Customer Service and Shipping Department, or other
designee as Licensor may from time-to-time designate.  Licensor shall provide
the Company, at no cost to the Company, with one original copy of each of the
Delivery Materials and shall provide the same for all Programs, Acquired Movies,
Wallpaper or any other content required to be made available to the Company
hereunder from time-to-time during the Term. If more than one (1) master or an
HD master is required by Company, Company shall have the option to receive such
additional master(s) on loan for a period of sixty (60) days (only if a copy of
such master is available at no cost to Licensor) or to pay for additional
masters based on the rate card attached in Exhibit 6.1.
 
11.           DELIVERY AND RETURN. New Section 6.3, Quarterly Deliver, is hereby
added at the end of Section 6 as follows:


6.3.           Quarterly Delivery.  Licensor shall deliver approximately
twenty-five percent (25%) of the New Programs and twenty-five percent (25%) of
the Acquired Movies during each quarter of each Fiscal Year of the Term.


12.           DELIVERY AND RETURN. New Section 6.4, Delivery Commencement Date,
is hereby added at the end of Section 6 as follows:


6.4.           Delivery Commencement Date.  Company acknowledges that Licensor
is in compliance with all Program requirements for Fiscal Years 2009 and prior
and Company releases Licensor from any obligations in connection with such
requirements. It is acknowledged that the titles set forth in Schedule 6.4
attached hereto and requested by or delivered to Company, shall be credited
towards the Acquired Movies and New Programs, as applicable, for Year 2010.
 
 
Page 5 of 7

--------------------------------------------------------------------------------

 

13.           PROGRAM AND TRADEMARK LICENSE FEES; OTHER FEES. Section 7, Program
and Trademark License Fees; Other Fees, is hereby deleted in its entirety,
amended and restated as follows:
 
7.             PROGRAM AND TRADEMARK LICENSE FEES; OTHER FEES.  The Company will
pay to Licensor each Fiscal Year license fees (the “License Fees”) as follows:
 
(A)           For all New Programs and Additional New Programs: ***** per
programming hour, adjusted by CPI annually (defined as twenty two (22) or more
minutes per each one-half (1/2) hour of programming when totaled);


(B)           For all Acquired Movies and Additional Acquired Movies: ***** per
Acquired Movie or Additional Acquired Movie adjusted by CPI annually;


(C)           For all Optional Programs: ***** per Program hour, adjusted by CPI
annually;


(D)           ***** of the Net Revenue of the Company (defined below) plus *****
of the license fees actually received by Company from the exploitation of the
PTVLA Channels in Brazil (for clarification, the ***** license fee received by
Company from the PTVLA Channels in Brazil shall be allocated ***** to Company
and ***** to Licensor) (as used herein, the term “Net Revenue” means PTVLA
Channels gross revenues earned and actually collected, less any applicable
withholding taxes, excluding (I) the PTVLA Channel Distribution Fee (as defined
in the Amended Distribution Agreement); (II) amounts paid to the Company by
Playboy.com pursuant to Section 5.1 of the First Amended and Restated Web Site
Revenue Share Agreement dated the date hereof among the Company, Playboy.com,
Inc., and Claxson Interactive Group Inc.; (III) any revenues from (A) the
sublicense of any Unbranded Company Format Programming and Unbranded Company
Produced Programming; and (B) revenues from the sales agency provisions from the
exploitation of Alta Loma Programs pursuant to Section 2.1(h); (IV) any revenues
received by the Company pursuant to that certain Wireless Distribution Agreement
dated September 1, 2005 between the Company and Playboy.com, Inc., as amended or
any successor digital license agreement; (V) any Playboy Lifestyle Net Revenues;
(VI) the PTVLA Portugal Feed Net Revenues; (VII) amounts paid to the Company
from Licensor pursuant to Section 7.8;  (VIII) amounts paid to the Company from
Licensor pursuant to the Iberia Arrangements as set forth in Section 3.6 of the
Company Operating Agreement; (IX)  amounts paid to the Company from Licensor
pursuant to Section 2.1(j) herein; and (X) the revenue from Brazil.


(E)            On or before June 30, 2009 (and not thereafter) six percent (6%)
of the aggregate Playboy Lifestyle Net Revenue (as described below)(the “Playboy
Lifestyle Net Revenue Fee”). As used herein, the term “Playboy Lifestyle Net
Revenue” means the gross annual revenues earned and actually collected for the
Playboy Lifestyle Business, less any applicable withholding taxes.


The Company Estimated Monthly License Fee Payment and the Company Monthly
Estimate Trademark Royalty Payment shall be paid in accordance with Section 7.1.


Commencing January 1, 2011 and for each subsequent twelve (12) month period, the
License Fees specified in Sections 7(A), 7(B) and 7(C), the Company Estimated
Monthly License Fee Payment shall be adjusted once each Fiscal Year by any
change in the CPI and made applicable to the initial monthly payment and each
payment thereafter during such Fiscal Year.

 
Page 6 of 7

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in the event this Agreement is terminated or
expires, any License Fees owed to Licensor hereunder shall be adjusted on a pro
rata basis based on the date of such termination or expiration during such
Fiscal Year.)


14.           PROGRAM AND TRADEMARK LICENSE FEES; OTHER FEES. Section 7.1, Due
and Payable, is hereby deleted in its entirety, and amended and restated as
follows:
 
7.1           Due and Payable.  The License Fees shall be due and payable to
Licensor as follows:  (i) the Company Estimated Monthly License Fee Payment
shall be paid monthly within thirty (30) days after the end of the respective
month; (ii) the Company Estimated Monthly Trademark Royalty Payment shall be
paid monthly within thirty (30) days after the end of the respective month;
(iii) any Overage or Underage shall be accounted for and reported monthly and
paid or adjusted, as applicable, semiannually within thirty (30) days
thereafter.
 
15.           MISCELLANEOUS.
 
15.1.        No Replacement.  Unless otherwise expressly set forth herein, no
provision of this First Amendment shall be interpreted to replace or delete any
provision of the Agreement.  All provisions of the Agreement, which are not
expressly replaced or deleted by this First Amendment, shall remain in full
force and effect, and shall, where appropriate, apply to the terms of this First
Amendment.  Nothing herein shall affect in any manner any agreement between the
parties other than the Agreement.
 
15.2.        Counterparts.  This First Amendment may be executed in any number
of counterparts.  All counterparts shall collectively constitute one and the
same agreement.
 
15.3.        Entire Agreement.  The terms and conditions contained in this First
Amendment and the Agreement (including the exhibits and/or schedules attached
thereto) constitute the entire agreement between the parties relating to the
subject matter and shall supersede all previous communications between the
parties with respect to the subject matter of this First Amendment.
 
IN WITNESS WHEREOF, the parties hereto, intending this First Amendment to be
effective as of the First Amendment Effective Date, have caused this First
Amendment to be executed by their respective duly authorized officers.
 
For and on behalf of
 
For and on behalf of
         
PLAYBOY ENTERTAINMENT GROUP, INC.
 
PLAYBOY TV-LATIN AMERICA, LLC
                   
By:
/s/ Steve Smith
 
By:
/s/ Mariano Varela
         
Name: 
Steve Smith
 
Name: 
Mariano Varela
         
Title:
EVP
 
Title:
Managing Director

 
 
Page 7 of 7

--------------------------------------------------------------------------------